DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 10/12/2022 have been fully considered but they are not persuasive. 

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Applicant argues that Feldstein et al. (US 6,306,466, hereafter Feldstein ‘466) does not mention any specific requirements with respect to stabilizing a graphene solution with anionic and cationic surfactants. This is not found persuasive because Feldstein ‘466 teaches stabilizing a graphite containing solution with anionic and cationic surfactants, as discussed in the previous action and below, and Myllymaki et al. (US 2017/0009350, hereafter Myllymaki ‘350) teaches that graphite and graphene are functional equivalents for said solution, as discussed in the previous action and below.

Applicant argues that Myllymaki ‘350 does not teach that graphite and graphene are functional equivalents in the context of achieving a stabilized solution. This is not found persuasive because Myllymaki ‘350 teaches that graphite and graphene are functional equivalents for being the particle which reduces friction of the coating formed by the solution, as discussed below. Further, Myllymaki ‘350 teaches that the solution is stable (see ‘350, [0046]).

	Applicant argues that GB 2,233,982 teaches a plating solution that includes graphene and surfactants that include examples of anionic, nonionic, and cationic surfactants, but does not teach that such a solution includes a stable dispersion of graphene that is achieved using anionic and cationic surfactants, and teaches that periodic sonication is required to maintain the graphene dispersal in solution. This is not found persuasive because GB 2,233,982 was not relied upon, and the teachings of GB 2,233,982 do not limit the teachings of Feldstein ‘466.
	It is further noted that GB 2,233,982 contains neither graphene nor references to intermittent sonication.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-4 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feldstein et al. (U.S. Patent 6,306,466, hereafter Feldstein ‘466) in view of Myllymaki et al. (U.S. Patent Application Publication 2017/0009350, hereafter Myllymaki ‘350) and Brunner et al. (U.S. Patent Application Publication 2015/0110965, hereafter ‘965; provided in the PTO-892 dated 6/22/2021).
Claim 1: Feldstein ‘466 teaches a metalizing bath for electroless plating (abstract) comprising: 
metal ions, a reducing agent, and a stabilizer in a solution (abstract, claim 1), and insoluble particles suspended in the solution (abstract, claim 1), where the particles can be graphite (col 3 ln 66-col 4 ln 17),
where the stabilizer can comprise a mixture of cationic surfactants and anionic surfactants (col 4 ln 28-52, claim 43), and
where the stabilizer provides a stable dispersion of the particles within the solution (abstract, col 3 ln 25-33).
Feldstein ‘466 further teaches that the graphite particles can be for providing lubrication for the coating formed by the solution (col 3 ln 66-col 4 ln 17).

With respect to claim 1, Feldstein ‘466 does not explicitly teach that the particles are graphene, where the graphene has an average particle thickness of 10 layers or less and a concentration of between 0.1% and 1% wt/vol, or that a concentration of the stabilizing components is between 0.1 and 1,000 ppm.
Myllymaki ‘350 teaches a stable electroless metal plating solution (abstract, [0039], [0046]) comprising metal ions (abstract, [0039]), a reducing agent ([0039]), stabilizers ([0078]), and particles for reducing the friction of the coating formed by the solution ([0079]).  Myllymaki ‘350 teaches that graphite and graphene are functional equivalents for the purposes of being the particle for reducing the friction of the coating formed by the solution ([0079]). Both Myllymaki ‘350 and Feldstein ‘466 teach electroless metal plating solution (‘466, abstract; ‘350, abstract, [0039]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the graphene particles taught by Myllymaki ‘350 for the graphite particles used in the electroless plating bath taught by Feldstein ‘466 because graphite and graphene are functional equivalents for the purposes of being the particle for reducing the friction of the coating formed by the solution in an electroless metal plating bath, as taught by Myllymaki ‘350.
Graphene is a single layer structure. Therefore, the graphene particles in the bath taught by the modified teachings of Feldstein ‘466 have a particle thickness of only one layer.

With respect to claim 1, the modified teachings of Feldstein ‘466 do not explicitly teach that the graphene has a concentration of between 0.1% and 1% wt/vol, or that a concentration of the stabilizing components is between 0.1 and 1,000 ppm.
Brunner ‘965 teaches an electroless plating bath ([0001]) comprising metal ions ([0010]), a reducing agent ([0012]), a stabilizer ([0013]), and insoluble particles for imparting lubricity to the coating formed by the bath ([0054], [0055]). Brunner ‘965 teaches that the particles can be present in an amount of 0.01 to 0.5 wt% ([0057]). Both Brunner ‘965 and Feldstein ‘466 teach electroless plating baths (‘466, abstract; ‘965, [0001]) comprising metal ions (‘466, abstract; ‘965, [0010]), a reducing agent (‘466, abstract; ‘965, [0012]), a stabilizer (‘466, abstract; ‘965, [0013]), and insoluble particles (‘466, abstract; ‘965, [0054]).
The modified teachings of Feldstein ‘466 are silent with regards to the loading amount of the particles.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the particle amount of 0.01 to 0.5 wt% taught by Brunner ‘965 as the amount of the particles in the bath taught by the modified teachings of Feldstein ‘466 because it is a suitable loading amount for insoluble particles for imparting lubricity to the coating formed by the bath in an electroless plating bath, as taught by Brunner ‘965. Further, it would have been a simple substitution of known material that would have yielded predictable results.

With respect to claim 1, the modified teachings of Feldstein ‘466 do not explicitly teach that the particles have a loading factor of between 0.1% and 1%. However, the claimed loading is obvious over the particle loading of 0.01 to 0.5 wt% taught by the modified teachings of Feldstein ‘466 because they overlap.

With respect to claim 1, the modified teachings of Feldstein ‘466 do not explicitly teach that a concentration of the stabilizing components is between 0.1 and 1,000 ppm.
However, the claimed bath differs from the bath taught by the modified teachings of Feldstein ‘466 only in the concentration of the stabilizing components, and it has been held that differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating that said concentration is critical. See MPEP 2144.05.II.A.

Claim 2: Feldstein ‘466 teaches that the reducing agent can be sodium hypophosite (claim 5), which is a chemical reducing agent.
Claim 3: Feldstein ‘466 teaches that the metal ion can be derived from a metal salt dissolved in the solution (abstract, claim 1).
Claim 4: Feldstein ‘466 teaches that the metal ion can be derived from a metal salt dissolved in the solution (abstract, claim 1), where the metal can be nickel (col 4 ln 18-27).
Claim 9: With respect to claim 9, the modified teachings of Feldstein ‘466 do not explicitly teach that the ratio of cationic to anionic surfactants is in a range of 1:99 mol% and 99:1 mol%.
However, the claimed bath differs from the bath taught by the modified teachings of Feldstein ‘466 only in the relative concentrations of anionic surfactant and cationic surfactant, and it has been held that, generally, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating that said concentration is critical. See MPEP 2144.05.II.A.

Claim(s) 13-16 and 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feldstein et al. ‘466 in view of Myllymaki et al. ‘350.
Claim 13: Feldstein ‘466 teaches an electroless plating method (abstract) comprising: 
providing a metalizing bath comprising metal ions, a reducing agent, and a stabilizer in a solution (abstract, claim 1), and insoluble particles suspended in the solution (abstract, claim 1), where the particles can be graphite (col 3 ln 66-col 4 ln 17), where the stabilizer can comprise cationic surfactants and anionic surfactants (col 4 ln 28-52), and where the stabilizer provides a stable dispersion of the particles within the solution (abstract, col 3 ln 25-33); and
submerging a surface in the bath to cause the surface to be plated (abstract, claim 1).
Feldstein ‘466 further teaches that the graphite particles can be for providing lubrication for the coating formed by the solution (col 3 ln 66-col 4 ln 17).

With respect to claim 13, Feldstein ‘466 does not explicitly teach that the particles are graphene, where the graphene has an average particle thickness of 10 layers or less, or that a concentration of the stabilizing components is between 0.1 and 1,000 ppm.
Myllymaki ‘350 teaches an electroless metal plating method (abstract, [0039]) comprising using an electroless metal plating solution comprising metal ions (abstract, [0039]), a reducing agent ([0039]), stabilizers ([0078]), and particles for reducing the friction of the coating formed by the solution ([0079]).  Myllymaki ‘350 teaches that graphite and graphene are functional equivalents for the purposes of being the particle for reducing the friction of the coating formed by the solution ([0079]). Both Myllymaki ‘350 and Feldstein ‘466 teach electroless metal plating methods (‘466, abstract; ‘350, abstract, [0039]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the graphene particles taught by Myllymaki ‘350 for the graphite particles used in the electroless plating bath used in electroless plating method taught by Feldstein ‘466 because graphite and graphene are functional equivalents for the purposes of being the particle for reducing the friction of the coating formed by the solution in an electroless metal plating bath, as taught by Myllymaki ‘350.
Graphene is a single layer structure. Therefore, the graphene particles in the bath taught by the modified teachings of Feldstein ‘466 have a particle thickness of only one layer.

With respect to claim 13, the modified teachings of Feldstein ‘466 do not explicitly teach that a concentration of the stabilizing components is between 0.1 and 1,000 ppm.
However, the claimed method differs from the method taught by the modified teachings of Feldstein ‘466 only in the concentration of the stabilizing components, and it has been held that differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating that said concentration is critical. See MPEP 2144.05.II.A.

Claim 14: Feldstein ‘466 teaches that the reducing agent can be sodium hypophosite (claim 5), which is a chemical reducing agent.
Claim 15: Feldstein ‘466 teaches that the metal ion can be derived from dissolving a metal salt in the solution (abstract, claim 1).
Claim 16: Feldstein ‘466 teaches that the metal ion can be derived from dissolving a metal salt in the solution (abstract, claim 1), where the metal can be nickel (col 4 ln 18-27).
Claim 20: Feldstein ‘466 teaches that the stabilizer can further comprise dispersants (col 4 ln 28-52).

Claim 21: With respect to claim 21, the modified teachings of Feldstein ‘466 do not explicitly teach that the ratio of cationic to anionic surfactants is in a range of between 1:99 mol% and 99:1 mol%.
However, the claimed method differs from the method taught by the modified teachings of Feldstein ‘466 only in the relative concentrations of anionic surfactant and cationic surfactant, and it has been held that, generally, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating that said concentration is critical. See MPEP 2144.05.II.A.

Claims 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feldstein et al. ‘466 in view of Myllymaki et al. ‘350 as applied to claim 13 above, and further in view of Brunner et al. ‘965.
Claims 23-24: The modified teachings of Feldstein ‘466 teach the limitations of claim 13, as discussed above. 
With respect to claim 23, the modified teachings of Feldstein ‘466 do not explicitly teach that the particles have a loading factor of between 0.01% and 10%. With respect to claim 24, the modified teachings of Feldstein ‘466 do not explicitly teach that the particles have a loading factor of between 0.1% and 1%. 
Brunner ‘965 teaches an electroless plating method ([0001]) comprising metal ions ([0010]), a reducing agent ([0012]), a stabilizer ([0013]), and insoluble particles for imparting lubricity to the coating formed by the bath ([0054], [0055]). Brunner ‘965 teaches that the particles can be present in a loading amount of 0.01 to 0.5 wt% ([0057]). Both Brunner ‘965 and Feldstein ‘466 teach electroless plating methods (‘466, abstract; ‘965, [0001]) comprising metal ions (‘466, abstract; ‘965, [0010]), a reducing agent (‘466, abstract; ‘965, [0012]), a stabilizer (‘466, abstract; ‘965, [0013]), and insoluble particles (‘466, abstract; ‘965, [0054]).
The modified teachings of Feldstein ‘466 is silent with regards to the loading amount of the particles.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the particle loading amount of 0.01 to 0.5 wt% taught by Brunner ‘965 as the loading of the particles used in the method taught by the modified teachings of Feldstein ‘466 because it is a suitable loading amount for insoluble particles for imparting lubricity to the coating formed by the bath in an electroless plating bath, as taught by Brunner ‘965. Further, it would have been a simple substitution that would have yielded predictable results.

With respect to claim 24, the modified teachings of Feldstein ‘466 do not explicitly teach that the particles have a loading factor of between 0.1% and 1%. However, the claimed loading is obvious over the particle loading of 0.01 to 0.5 wt% taught by the modified teachings of Feldstein ‘466 because they overlap.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADFORD M GATES whose telephone number is (571)270-3558. The examiner can normally be reached Monday-Thursday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571) 272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BG/

/SHAMIM AHMED/Primary Examiner, Art Unit 1713